Gray, J.
The instructions requested were rightly refused, and the instructions given were correct and sufficient. A man who negligently sets fire on his-own land, and keeps it negligently, is liable to an action at common law for any injury done by the spreading or communication of the fire directly from his own land to the property of another, whether through the air or along the ground, and whether he might or might not have reasonably anticipated the particular manner and direction in which it is actually communicated. Tubervil v. Stamp, 1 Salk. 13; 2 Salk. 726; 1 Ld. Raym. 264; 3 Ld. Raym. 375; Com. 32; Comb. 459; Skin. 681; 12 Mod. 152; Carth. 425; Holt, 9. Filliter v. Phippard, 11 Q. B. 347. Barnard v. Poor, 21 Pick. 378. Perley v. Eastern Railroad Co. 98 Mass. 414.
The testimony of Wells was rightly excluded, because it related to an immaterial question, and to a subject within the common knowledge of the jury. White v. Ballou, 8 Allen, 408. Luce v. Dorchester Insurance Co. 105 Mass. 297.

Pxeeptions overruled.